Citation Nr: 0807285	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for heart disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder and history of hepatitis B.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD and to include a 
personality disorder and blood clot on the brain with mental 
health problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran entered active military service in May 1968 and 
separated from active military service in November 1972.  
During service the veteran had multiple periods of being 
absent without leave (AWOL) including from:  October 30 to 
November 26, 1969, a period of 28 days; December 4, 1969 to 
December 23, 1970, a period of 385 days; December 18, 1971 to 
September 25, 1972, a period of 586 days; and, October 17, 
1972 to November 6, 1972 a period of 21 days.  In total the 
veteran was in AWOL or deserter status for a period of 1020 
days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied all the 
veteran's claims except PTSD.  A May 2005 rating decision 
denied service connection for PTSD.  

The issues involving service connection for a heart disorder 
and the reopening of the veteran's previously denied claims 
for service connection are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD which is 
related to experiences of being under fire during service in 
Vietnam.  

2.  Service personnel records confirm that the veteran served 
in Vietnam.  

3.  There is credible supporting evidence that the claimed 
inservice stressors occurred.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110; 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-
service stressors).  38 U.S.C.A 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395; Doran, supra.

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2007).  

No VA Compensation and Pension examination has been 
conducted.  However a large volume of VA outpatient medical 
treatment records have been obtained these records reveal 
that the veteran receives regular psychiatric treatment with 
a diagnosis of PTSD which is related to his experiences in 
Vietnam.  

The veteran asserts that during his Vietnam service he was in 
a convoy that was attacked and that his base was subjected to 
enemy rocket and mortar fire.  Review of the evidence of 
record reveals that he served in Vietnam from September 1968 
to September 1969 with a combat engineering unit.  However, 
the veteran did not receive any awards indicative of combat 
service and he did not have a military specialty which 
indicates he engaged in combat operations.  Accordingly, 
there must be credible supporting evidence that the claimed 
inservice stressor occurred.  An April 2005 report from the 
service department does provide this evidence.  The report 
confirms that, during the period of time that the veteran 
served in Vietnam, his base was subjected to mortar and 
rocket attack.  This report also indicated that a convoy in 
the veteran's area of operations in Vietnam was ambushed 
resulting in the destruction of vehicles and casualties among 
American soldiers.  While, the service department could not 
confirm the veteran's presence in the convoy, this does 
provide credible supporting evidence of the veteran's claimed 
stressors.  Moreover, the Court has held that a claimed 
stressor need not be confirmed in every detail.  Souzzi v. 
Brown, 10 Vet App 307, 331 (1997).  The supporting evidence 
need only imply that the veteran was personally exposed to 
the stressor.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

Based upon the evidence of record, there is a current 
diagnosis of PTSD which medical professionals link to 
stressors during the veteran's service in Vietnam.  There is 
also credible supporting evidence of the veteran's claimed 
stressors did occur.  Accordingly, the evidence of record 
supports a grant of service connection for PTSD.   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for PTSD is granted subject to the law and 
regulations governing the award of monetary benefits.


REMAND

With regard to the issues of service connection for heart 
disease and the claims to reopen, the Board notes that the 
veteran is, or was, in receipt of Social Security 
Administration (SSA) Supplemental Security Income benefits 
based on total disability.  It does not appear, however, that 
the administrative decision and the records upon which SSA 
relied in reaching its decision have been associated with the 
veteran's claims file.  The Court has held that VA's duty to 
assist encompasses obtaining medical records that supported 
an SSA award of disability benefits as they may contain 
information relevant to VA claims.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369-70 (1992). Those records should be 
requested, and associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Any updated 
case reviews that have been performed 
since benefits were originally granted, 
and any underlying medical records 
generated as a result of those reviews, 
should be obtained as well.

2.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
he should be afforded an opportunity to 
respond.  Specifically, the SSOC must 
contain the law and regulations 
pertaining to reopening of previously 
denied claims.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


